Citation Nr: 0208196	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  97-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970 and from June 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Although the September 1994 rating decision, February 1995 
Statement of the Case, and Supplemental Statements of the 
Case dated in May 1996, August 2000, and July 2001 reflect 
that the RO considered the issue of entitlement to service 
connection for pulmonary tuberculosis on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection for pulmonary tuberculosis.

In his February 1995 substantive appeal, the veteran 
requested a hearing before a member of the Board at the RO.  
Accordingly, in February 2001, the Board remanded this case 
to the RO to afford the veteran a hearing before a member of 
the Board.  By a July 2001 written communication to the RO, 
he withdrew his request for a hearing.  In view of the 
foregoing, the Board is satisfied that the veteran no longer 
desires a hearing and his request is considered withdrawn.  
38 C.F.R. 
§ 20.704(e) (2001).



FINDINGS OF FACT

1.  Service connection for tuberculosis was originally denied 
by the RO in a March 1976 rating decision because the 
evidence failed to show a history of active tuberculosis.  He 
did not appeal this decision.

2.  The evidence submitted since the March 1976 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no medical evidence of a current diagnosis of 
active pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  The March 1976 rating decision that denied entitlement to 
service connection for pulmonary tuberculosis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

2.  Evidence submitted since the March 1976 rating decision 
is new and material and the claim for service connection for 
pulmonary tuberculosis is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

3.  Pulmonary tuberculosis was not incurred in or aggravated 
by active service, nor may it presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

By virtue of the Statement of the Case and subsequent 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the Board believes that the RO has 
properly advised the claimant of what the evidence must show 
in order to substantiate his claim regarding service 
connection for pulmonary tuberculosis.  For this reason, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim. 

Similarly, with respect to the duty to assist, the Board 
finds that there is ample evidence of record on which to 
decide the veteran's claim.  The veteran has undergone VA 
examination for pulmonary tuberculosis and tuberculosis 
disease and he has not alluded to any additional information 
or evidence that has not been obtained and that would be 
pertinent to the present claim.  Therefore, the Board finds 
that the available medical evidence is sufficient for a 
determination with respect to the issue of entitlement to 
service connection for pulmonary tuberculosis.  

In light of the above, the Board finds that all facts that 
are relevant to the claim addressed in this decision have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist, under 
both the VCAA and the new regulations.  

The Board finds that VA has met the notice and duty to assist 
provisions contained in the new law as to the veteran's claim 
of entitlement to service connection for pulmonary 
tuberculosis.  In light of the notice and development action 
provided in this case, the Board also finds that it would not 
be prejudicial to the veteran to issue a decision at this 
time.  But see Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran.  Further development and further 
expending of VA's resources is not warranted.

Factual Background

A review of the veteran's service medical records shows that 
on medical examination for enlistment performed in December 
1968 his lungs and chest were listed as normal and he 
reported no history of tuberculosis.  The veteran was treated 
for "flu like symptoms" in May 1969.  A June 1970 report of 
radiographic examination of the veteran's chest shows that 
his heart and lungs were within normal limits.  In October 
1971, the veteran complained of cough, runny nose, general 
malaise, and sore throat.  It is noted that his throat and 
chest were clear.  The diagnosis was viral syndrome. 
Similarly, a February 1972 radiographic examination of the 
chest was negative.  The veteran's service immunization 
records reflect that a tuberculosis tine test performed in 
December 1968 was negative.  However, a subsequent 
tuberculosis tine test in May 1974 was positive.  

The veteran's claim of entitlement to service connection for 
a positive reading for tuberculosis was received in July 
1974.  

A January 1976 report of VA examination notes that the 
veteran had a history of positive tine test in 1974.  A 
February 1976 report of radiographic study of the chest 
performed in connection with this examination showed no 
evidence of acute chest lesion.  Cardiac silhouette and 
mediastinum were not remarkable.

Upon consideration of the foregoing, by a March 1976 rating 
decision, the RO denied service connection for positive 
tuberculin reaction - tuberculous disease.  This 
determination was based on the finding that the veteran had 
no history of active tuberculosis.  The veteran did not 
appeal this determination and it became final.

VA outpatient treatment records, dated from May 1987 to 
August 1997, include a May 1996 notation of positive PPD and 
tuberculosis based on history reported by the veteran.  An X-
ray study of the chest conducted in connection with this 
examination notes that cardiac size was normal, both lungs 
were well aerated and clear, and the visualized bony thorax 
was not remarkable.  It is further noted that there was no 
evidence of hilar enlargement, mediastinal widening, pleural 
fluid, or other specific findings.  

Private treatment records from St. Joseph Hospital and S. 
Eppstein, M.D., reflect that the veteran was hospitalized 
from December 22, 1993, to December 24, 1993.  The Discharge 
Summary shows that the final diagnoses were bronchitis and 
positive tuberculine skin test.  An Admitting/Registration 
Form notes a principal diagnosis of lower respiratory tract 
infection and a secondary diagnosis of positive PPD (purified 
protein derivative (of tuberculin)).  It is further noted 
that sputum examinations for Acid Fast Bacilli (AFB) was 
negative.  Upon admission, the veteran reported no history of 
tuberculosis.  Chest X-ray showed possible lower lobe 
infiltrates.  It is noted that the veteran's intermediate PPD 
was positive and that this finding was reported to the public 
health department.  

Treatment records from the Texas Department of Health, dated 
from December 1993 to October 1994, include a December 1993 
progress note reflecting that the veteran was referred from 
St. Joseph's hospital with a two week history of illness 
characterized by fevers, coughs, and sputum production.  The 
veteran reported that he was treated at St. Joseph's for 
"the flu."  He denied prior tuberculosis exposure.  Chest 
X-ray showed diffusely increased markings with left hilar 
fullness.  The impression was "low probability tuberculosis 
suspect."  A Report of Case and Patient Services associated 
with this visit notes that the veteran had an abnormal X-ray 
and tuberculosis was suspected; however, diagnosis was 
pending.  A March 1994 progress note reflects that the 
veteran's symptoms had completely resolved.  It is noted that 
he had a "strongly positive PPD" in December 1993, his 
cultures were all negative, and his X-rays showed that his 
interstitial process appeared to be improved.  The impression 
was clinical case of tuberculosis.  A Report of Case and 
Patient Services associated with this visit notes 
"tuberculosis: current disease."  An October 1994 Report of 
Case and Patient Services notes "tuberculosis: no current 
disease" and reflects "completion of adequate therapy."  

In a January 1994 statement, the veteran requested that his 
claim of entitlement to service connection for tuberculosis 
be reopened.  He claimed that he had tuberculosis during his 
period of military service in 1974 and again in December 
1993. 

During his January 1995 personal hearing at the RO, the 
veteran testified that he was told at the time of his 
discharge from military service that he had tuberculosis and 
a positive tine test.  He recalled that he sought treatment 
on several occasions for complaints of fever, cold, and 
coughing up sputum.  The veteran reported that, in 1974 and 
1975, he was told that he had tuberculosis and received 
treatment at the "Public Health Department in Fort Worth."  
He stated that he did not return for treatment at the 
"Public Health Department" but continued to cough.  The 
veteran's spouse stated that she and the veteran met in 1975, 
during the year following his discharge from military 
service.  She recalled that the veteran has coughed and had a 
rattling in his chest during the time that she has known him.  

A January 1995 private treatment report from M. R. Dambro, 
M.D., notes tuberculosis and a diagnosis of pneumonia in 
connection with the veteran's December 1993 hospitalization.  

In July 1995, the RO requested treatment records, dated in 
1975 and 1976, from the Fort Worth, Tarrant County, Public 
Health Department.  Such evidence has not been provided.  In 
this regard, it is noted that in his June 1995 VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, the veteran did not indicate 
that he received treatment at this facility prior to December 
1993.  As described above, records from the Texas Department 
of Health, dated in 1993 and 1994, have been obtained and 
considered in connection with this appeal.  

A November 1997 report of VA examination for pulmonary 
tuberculosis and tuberculosis disease reflects that the 
veteran's claims file was reviewed in connection with this 
examination.  The examiner noted that the veteran is a poor 
historian and his only pulmonary complaints consist of a 
recent cough.  It is further noted that the veteran was not 
on any pulmonary medications and, when questioned regarding 
any breathing problems, he reported getting short of breath 
sometimes on walking.  The veteran did not claim to 
experience a chronic cough; rather, he reported a recent 
productive cough.  In connection with the diagnosis, the 
examiner provided the following:  

PPD converter while in military service.  The 
veteran's Tine test was negative 04-07-70 and 
positive 05-09-74 which to this examiner would 
suggest probably exposure to Tuberculosis with a 
minimal primary infection causing a conversion of 
the PPD, which was not treated at that time as the 
veteran was being discharged from [t]he service.  
The veteran was found again to have a positive PPD 
test when hospitalized for acute upper respiratory 
infection [at] St. Joseph's Hospital in Ft. Worth 
Texas [in] 12-93 which was probably a residual from 
the previously positive test.  The veteran was 
referred to the Tarrent County Health Department 
which confirmed no evidence of active Tuberculosis, 
but he was treated with anti-Tuberculosis 
medication in view of his positive tuberculosis 
skin test.  There is no evidence of the veteran 
ever having clinical tuberculosis symptoms either 
in the military service or subsequently, since the 
hospitalization in Ft. Worth in 12-93.  

Additionally, the examiner commented that there is no 
evidence of the veteran having any chronic pulmonary 
condition, either during military service or after discharge.  
The examiner further stated that documentary evidence of 
positive tuberculine skin test prior to separation from 
military service indicated a conversion from a negative 
tuberculine skin test and suggested probable exposure and 
possible minimal infection from which the veteran had full 
recovery and has never had any clinical evidence of pulmonary 
tuberculosis.  In conclusion, the examiner stated "once a 
positive skin test, the veteran will probably always have a 
positive skin test; which will not be of great 
significance."  

Criteria and Analysis

New and Material Evidence Claim Filed Prior to August 29, 
2001:  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Since the time of the March 1976 rating decision, additional 
evidence has been associated with the claims file.  Such 
evidence includes further medical evidence showing positive 
PPD test results, an impression of clinical case of 
tuberculosis, and therapy for suspected tuberculosis.  The 
new evidence also includes statements from the veteran in 
which he provides more specific details relevant to his 
claimed exposure to tuberculosis during his period of active 
duty.  Such evidence is clearly pertinent to the question of 
whether service connection for pulmonary tuberculosis is 
warranted.  Further, as noted above, when considering whether 
evidence is new or material, the evidence received subsequent 
to the last final decision is presumed credible for the 
purpose of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

Service Connection:  Where a veteran served ninety days or 
more during a period of war or during peacetime after 
December 31, 1946, and active tuberculosis becomes manifest 
to a degree of 10 percent within three years of the date of 
termination of service, such diseases shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
These presumptions are rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The veteran must present medical evidence of 
current pulmonary tuberculosis, of incurrence or aggravation 
of pulmonary tuberculosis in service, and of a nexus between 
the in-service pulmonary tuberculosis and the current 
disability.  See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. 
Cir. 1997).

The veteran's service medical records reflect that, although 
he had a negative tuberculosis tine test in December 1968, 
this result was converted to a positive tuberculosis tine 
test when the veteran tested again in May 1974.  However, the 
service medical records do not include a diagnosis of 
tuberculosis and there is no evidence of treatment for this 
disease until almost twenty years later, in December 1993.  
Moreover, the most recent evidence with respect to treatment 
for tuberculosis reflects that there is "no current 
disease."  Similarly, the November 1997 report of VA 
examination for pulmonary tuberculosis and tuberculosis 
disease reflects that there "is no evidence of the veteran 
ever having clinical tuberculosis symptoms either in the 
military service or subsequently, since the hospitalization 
in Ft. Worth in 12-93."

A chronic disease, such as active tuberculosis, shall be 
granted service connection, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within three years from the date of 
separation from service.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. 
§ 3.307(a)(3).  Evidence of activity on comparative study of 
X-ray films showing pulmonary tuberculosis within the three-
year presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  However, service connection 
may be awarded only from the date of such diagnosis or other 
evidence of clinical activity.  38 C.F.R. § 3.371(a) (2001).  
Diagnoses of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c) (2001).

In this regard, it is noted that the veteran has reported 
receiving treatment for pulmonary tuberculosis in 1975 and 
1976 at the Fort Worth, Tarrant County, Public Health 
Department.  The RO has requested treatment records from this 
facility for the identified period of time; however, such 
records have not been obtained.  Significantly, in his June 
1995 Authorization and Consent to Release Information to the 
Department of Veterans Affairs, the veteran did not indicate 
that he received treatment at this facility prior to December 
1993.  Accordingly, the Board finds that, based on the RO's 
efforts and the response from the veteran, it is reasonably 
certain that these records are no longer available and that 
further efforts to obtain such records would be futile.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).

Presumptive service connection cannot be established because 
there is no evidence that pulmonary tuberculosis manifested 
within three years after the veteran's period of active 
service.  See 38 C.F.R. §§ 3.307 and 3.309.  The first 
findings referable to pulmonary tuberculosis, VA or private, 
appeared in December 1993, almost 20 years after service, and 
was determined to have resolved by the conclusion of 
treatment.  In this regard, it is noted that a claim for 
service connection for a disability must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the Board finds that 
entitlement to service connection for pulmonary tuberculosis 
is denied because a preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990)


ORDER

The claim of entitlement to service connection for pulmonary 
tuberculosis is reopened, and to this extent the appeal is 
granted.

Service connection for pulmonary tuberculosis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

